UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,
20-cr-335 (JSR)
-Vr-

DAGOBERTO GONAZALEZ, : ORDER
JOSE VIZCAINO CRUZ, :
SANTO AGRAPINO TEJADA MOTA,

 

Defendants.

JED S. RAKOFF, U.S.D.J.

This will serve to record that, on December 18, 2020, the
Court excluded time in the interest of justice pursuant to 18
U.S.C. § 3161 as to all defendants from February 1, 2021 (the
previously scheduled trial date) until July 12, 2021 (the currently
scheduled trial date). The Court did so, with the defendants’
consent, because defense counsel had conflicts that precluded an

earlier trial date.

SO ORDERED DL
Dated: New York, NY fl. boi
/ az

May 13, 2021 JED S. RAKOFF, U.S.D.J.

SAFER MRA PAN ATCT RUOANINS BEN VALOIS ee Pyar RAST 6 Sat UIIEL EE

LP BETIS

OES REIT RDI TASS BETIS RW WHEE BION AME RE RUE LE LE WIRD Slip NOS as ate
